91 F.3d 136
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Orvin Floyd VILLERS;  Cheryl Villers, Plaintiffs--Appellants,v.BOARD OF TRUSTEES, SHEET METAL WORKERS' NATIONAL PENSIONFUND;  LOCAL UNION METAL WORKERS INTERNATIONALASSOCIATION, Defendants--Appellees.
No. 95-3010.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1996.Decided June 27, 1996.

Orvin Floyd Villers, Cheryl Villers, Appellants Pro Se.  Robin Jean Davis, John Francis Dascoli, SEGAL & DAVIS, L.C., Charleston, West Virginia, for Appellees.
Before WIDENER, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order granting Appellees' motion for summary judgment in this civil action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Villers v. Board of Trustees, Sheet Metal Workers Nat'l Pension Fund, 901 F.Supp. 1111 (S.D.W.Va.1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED